11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Borderline Management, LLC,                * From the 29th District Court
                                             of Palo Pinto County,
                                             Trial Court No. C46164-1.


Vs. No. 11-19-00152-CV                     * March 5, 2020

Suzann Ruff,                               * Memorandum Opinion by Wright, S.C.J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court insofar as it awarded $14,355 to Suzann Ruff for
attorney’s fees, and we remand that issue to the trial court for a redetermination of
the amount of attorney’s fees that Suzann Ruff is entitled to receive. In all other
respects, the order of the trial court is affirmed. The costs incurred by reason of this
appeal are taxed against Borderline Management, LLC.